Title: To John Adams from Samuel B. Malcom, 21 May 1800
From: Malcom, Samuel B.
To: Adams, John



Sir,
New York May. 21st. 1800

Informed that the office of Surveyor for this Port and district is about to become vacant by the resignation of its present possessor, I have taken the liberty to recommend (as a Successor) to the notice of Government Mr. William Morris son of the late General Morris—An intimacy of considerable length of time having rendered me well acquainted with his Character, and pretensions I candidly suggest it as an opinion Supported by those with whom he is more intimately connected in official duty. That he is well qualified for the office, and that his appointment would received by the public, with respect and applause. persuaded of his attachment to Government, morality, Industry and abilities I have Considered it my duty to him and to the public to give you these assurances, which are respectfully Submitted by your most Ob Servt
Sam B Malcom